Title: James Madison to William Allen, 19 October 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 19.
                            
                        
                        I have recd your favor of the 16th. A man with a Cart & a Cow, and two boys to assist in bringing the
                            Calves will be on the road to day [saturday], and arrive on Monday.
                        Be so good as to send by the last
                        I am to be furnished by contract with Pork & other Articles to be delivered & paid for on the
                            1st. of December. The cost will be about six hundred dollars for which I have relied on receipts which I am now afraid may
                            fail. I must ask whether with your aid that sum can be obtained from one of the Banks; on a loan for a few months. With
                            friendly respects
                        
                            
                                
                            
                        
                    